    Case 5:19-cv-00718-PRW Document 76 Filed 10/21/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

                AMENDED DECEMBER CIVIL TRIAL DOCKET
                                    for
                         Judge Patrick R. Wyrick

Tuesday, December 1, 2020

   1. Your Docket Call and Trial proceeding will be held in Courtroom 503, on
      the 5th floor, of the United States Courthouse, NW 4th & Harvey,
      Oklahoma City, Oklahoma.

   2. Counsel are required to appear for Docket Call at 1:30 p.m. on Monday,
      November 23, 2020 regardless of where their case appears on the docket.

   3. At the commencement of trial, counsel shall submit three (3) typewritten
      lists of exhibits and witnesses to the Courtroom Deputy. (See Local Rule
      43.1)

   4. Please note that a valid photo identification is required to enter the federal
      courthouse building.


                                    JURY DOCKET

CIV-19-718-PRW        Tammy Covington, et al.                       Douglas Shelton
                      v.

                      CSAA Fire and Casualty Insurance              Gerard Pignato
                      Company                                       Matthew Kane
                                                                    Joshua Hefner


CIV-19-981-PRW        Robert A. St. Clair                           Forrest DeVaughn
                                                                    Larry Finn
                                                                    Murry Parrish
                                                                    Adam Lewis
                                                                    J. Kyle Findley
                                                                    Kason Kimberley
                      v.

                      Ephriam Edwards, et al.                       Dan Folluo
                                                                    Rebecca Newman



                                            1
    Case 5:19-cv-00718-PRW Document 76 Filed 10/21/20 Page 2 of 2



CIV-18-902-PRW    Stephen Brown                    John Gibson

                  v.

                  Elephant Talk North America      Denelda Richardson
                  Corporation, et al.              Theresa Hill
                                                   Lindsey Albers


CIV-19-946-PRW    Ruby J. Disney                   Steven S. Mansell
                                                   Mark A. Engel
                                                   Keith F. Givens
                  v.

                  United National Life Insurance   Leasa M. Stewart
                  Company of America               Emiline T. Ebrite
                                                   Kyle D. Evans


CIV-19-561-PRW    Elizabeth Davis                  Joshua S. Turner
                                                   Eugene K. Bertman
                  v.

                  Mercy Rehabilitation Hospital    Samuel R. Fulkerson
                                                   Justin P. Grose


CIV-18-1176-PRW   Sylvia Lott                      Cynthia Rowe D’Antonio

                  v.

                  City of Oklahoma City, et al.    Brett Logan
                                                   Richard Mahoney
                                                   Jason Bolitho
                                                   Michael Moore


                            NON-JURY DOCKET

CIV-20-39-PRW     Envoy Mortgage Ltd               Keith Daniels

                  v.

                  Mark Connolly, et al.            Sherry Doyle



                                          2
